Citation Nr: 9935217	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-30 599	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for a right knee 
condition, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's right knee condition.  The Board notes that 
in May 1999 the veteran failed to report for a scheduled 
personal hearing before a Member of the Board at the RO.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, any additional 
relevant medical records should be secured on remand.

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board finds that the VA examination in 1997 was not 
conducted according to the mandates of DeLuca.  In the 
September 1997 VA examination report the examiner noted the 
veteran's complaints of right knee pain, grinding, and 
grating.  Right knee flexion was noted to be 120 to 0 
degrees.  Although it was also noted that the veteran had 
right knee pain and limitation of range of motion, the 
examiner did not indicate whether range of motion was further 
limited by pain, and if so, whether such determination could 
be portrayed in terms of the degree of additional range of 
motion loss due to pain.  Moreover, the examiner did not 
indicate whether the right knee exhibited weakened movement, 
excess fatigability, or incoordination, or whether it was 
feasible to express such findings in terms of the degree of 
additional range of motion loss, pursuant to DeLuca.  In view 
of the foregoing, the veteran should be afforded another VA 
examination in compliance with DeLuca.  

The record reflects that in October 1997 the RO received 
additional VA treatment records, some of which pertain to 
treatment the veteran received for his right knee.  It 
appears as though these records have not been considered by 
the RO as they have not been encompassed in a supplemental 
statement of the case.  Additionally, it is unclear whether 
the VA examiner in 1997 reviewed the claims folder prior to 
conducting the examination.  Fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that 
end, a VA orthopedic examination should be scheduled to 
evaluate the current severity of the veteran's service-
connected right knee condition.

The VA General Counsel has recently addressed the question of 
multiple ratings when evaluating knee disabilities.  
VAOPGCPREC 23-97 (July 1, 1997).  It was specifically held 
that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  Such an 
opinion suggests that separate ratings may be awarded for 
limitation of motion and instability.  Since there has been 
objective evidence of degenerative joint disease (arthritis), 
limitation of right knee motion, and right knee instability, 
this General Counsel opinion should be considered in rating 
the veteran's service-connected right knee disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right knee disability since September 
1997.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected right 
knee disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record with consideration 
specifically being given to whether the 
veteran may be entitled to separate 
ratings for instability and limitation of 
motion.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


